AMENDED SCHEDULE I TO UNDERLYING FUNDS TRUST AGREEMENT AND DECLARATION OF TRUST Series Arbitrage – 1 Portfolio (f/k/a Convertible Bond Arbitrage - 1 Portfolio) Income Arbitrage Portfolio (f/k/a Arbitrage – 2 Portfolio) Event Driven and Risk Arbitrage Portfolio (f/k/a Merger Arbitrage – 1 Portfolio) Long/Short Equity – Earnings Revision – 1 Portfolio Long/Short Equity Market Neutral Portfolio (f/k/a Long/Short Equity – Momentum – 1 Portfolio) Long/Short Equity Hedge Portfolio (f/k/a Long/Short Equity – Deep Discount Value – 1 Portfolio) Long/Short Equity – International – 1 Portfolio Long/Short Equity – REIT – 1 Portfolio Distressed Securities & Special Situations – 1 Portfolio Global Hedged Income – 1 Portfolio Distressed/Hedged Income Portfolio (f/k/a Deep Value Hedged Income – 1 Portfolio) Long/Short Equity – Growth – 1 Portfolio Energy and Natural Resources Portfolio (f/k/a Energy and National Resources – 1 Portfolio) Except to the extent amended hereby, the Agreement and Declaration of Trust shall remain in full force and effect. IN WITNESS WHEREOF, this Amended Schedule I has been executed by a duly authorized officer as of the 27th day of April, 2009. UNDERLYING FUNDS TRUST By: /s/ Kristina Labermeier Printed Name:Kristina Labermeier Title: Vice President/CCO
